DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on March 2, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220312 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Storry (US 2016/0092902) in view of Adams et al. (US 2019/0130405).

Claims 1, 11
Storry discloses:
receiving, by a server (mPOS system, see [0051]), from a merchant device of a first merchant (merchant, see [0051]), purchase transaction details (payment details, transaction details, see [0051, 0058]) of a purchase transaction for a purchase (first purchase, see [0051]) that a customer (customer, see [0051]) wants to make with the first merchant;
receiving, by the server, from a terminal device (checkout, see [0059]) of a second merchant (other merchant, see [0051, 0059]), the transaction code (offer code that she received on her receipt, see [0059]) provided by the customer;
verifying (validated, see [0056]), by the server, the transaction code received from the terminal device; and
initiating, by the server, the transaction based on a payment mode (e.g. credit card or alternative pay-type, see [0056]) used by the customer to perform the transaction at the terminal device of the second merchant (checkout, see [0059]), when the transaction code is successfully verified, wherein a transaction offer (new offer code, see [0054]) is allocated to the second merchant after conducting the transaction at the terminal device of the second merchant (receipt issued with new offer code, see [0054]);
wherein the first merchant is different from the second merchant (other merchant, co-promotion, see [0051, 0059], figure 12).
Storry does not explicitly disclose:
generating… customer.
Adams teaches:
generating, by the server, a transaction code (generation of GUID, see [0025]) for the purchase transaction for the purchase in response to the received purchase transaction details (details of the transaction, see [0042]), wherein the transaction code is provided to the customer (user device, see [0025]).
Storry discloses receiving transaction details from a first merchant, receiving a transaction code from a second merchant, verifying the transaction code, initiating the transaction, and allocating an offer after conducting the transaction. Storry does not explicitly disclose generating a transaction code, but Adams does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to 

Claim 2
Furthermore, Storry discloses:
receiving, by the server, from the merchant device (merchant, see [0042]), a registration request (enrollment form, see [0042]), including registration information of the first merchant, for registering the first merchant for an on-behalf transaction service.

Claims 3, 12
Furthermore, Storry discloses:
the purchase transaction details include at least one of a purchase amount (transaction amount, see [0032]) of the purchase or merchant details of the first merchant.

Claims 4, 13
Furthermore, Storry discloses:
the transaction code is associated with a validity period (e.g. one month, see [0048]) for initiating the purchase transaction after generation of the transaction code.

Claims 5, 14
Furthermore, Storry discloses:
rendering, by the server, on the terminal device, a user interface (user interface, see [0044], figure 5), when the second merchant selects a transaction option as an on-behalf transaction option on the terminal device, wherein the second merchant inputs the transaction code provided by the customer by way of the user interface.

Claims 6, 15
Furthermore, Storry discloses:
identifying, by the server, the first merchant (merchant ID, see [0039, 0058]) based on the transaction code, when the transaction code received from the terminal device is successfully verified; and
transmitting, by the server, the purchase transaction details associated with the purchase to the terminal device (profile is continually updated with purchase information, system tracks purchases and associates them with the same tokenized payment details across merchants, see [0051]).

Claims 7, 16
Furthermore, Storry discloses:
receiving, by the server, account identification information of a customer account (e.g. Visa, MasterCard, Interac Card, Bitcoin Wallet, see [0034]) corresponding to the payment mode used by the customer to perform the purchase transaction; and
initiating, by the server, an authentication of the customer based on the received account identification information, wherein the purchase transaction is approved based on successful authentication of the customer, and wherein a purchase amount corresponding to the purchase is debited from the customer account (payment processing, see [0034]), when the purchase transaction is approved.

Claims 8, 17
Furthermore, Storry discloses:
flagging, by the server, the purchase transaction as an on-behalf transaction (unused code, see [0054]), when the purchase transaction is approved; and
communicating, by the server, the transaction offer to the second merchant, when the purchase transaction is flagged, wherein the transaction offer is pertinent to one or more new transactions (checkout process, see [0059]) other than a new on-behalf transaction conducted by the second merchant after successful processing of the purchase transaction (purchase is completed, see [0056]).

Claims 9, 18
Furthermore, Storry discloses:
the transaction offer (offer code, see [0056]) is associated with a merchant discount rate (MDR) (discount, see [0056]) that is waived-off on the one or more new transactions, and wherein the transaction offer expires based on at least one of time or usage limit (spends $250 in one month, expires at end of the year, see [0048]) associated with the transaction offer.

Claims 10, 19
Furthermore, Storry discloses:
determining, by the server, merchant account details (merchant ID, merchant information such as name, telephone, address, see [0039]) of a merchant account associated with the first merchant based on the merchant details; and
initiating, by the server, a credit of the purchase amount (reconciling loyalty program accounting, see [0032]) to the merchant account based on the merchant account details.

Claim 20
Storry discloses:
receiving, by a server (mPOS system, see [0051]), from a merchant device of a first merchant (merchant, see [0051]), purchase transaction details (payment details, transaction details, see [0051, 0058]) of a purchase transaction for a purchase (first purchase, see [0051]) that a customer (customer, see [0051]) wants 
communicating, by the server, the transaction code to the first merchant (merchant, see [0051]), wherein the first merchant provides the transaction code to the customer (provided to customer, see [0051]);
receiving, by the server, from a terminal device (checkout, see [0059]) of a second merchant (other merchant, see [0051, 0059]), the transaction code (offer code that she received on her receipt, see [0059]), when the customer provides the transaction code to the second merchant associated with a second merchant location (e.g. different store location, see [0039]);
verifying (validated, see [0056]), by the server, the transaction code received from the terminal device; 
receiving, by the server, from the terminal device, account identification information of a customer account (e.g. Visa, MasterCard, Interac Card, Bitcoin Wallet, see [0034]) corresponding to a payment mode used by the customer to perform the purchase transaction at the terminal device of the second merchant (checkout, see [0059]), based on successful verification of the transaction code; and 
initiating, by the server, the purchase transaction for the purchase based on the account identification information (customer uses credit card or alternative pay-type, see [0056]), wherein a purchase amount corresponding to the purchase is debited (payment processing, see [0034]) from the customer account of the customer, when the purchase transaction is approved, and wherein a transaction 
wherein the first merchant is different from the second merchant (other merchant, co-promotion, see [0051, 0059], figure 12).
Storry does not explicitly disclose:
generating… details.
Adams teaches:
generating, by the server, a transaction code (generation of GUID, see [0025]) for the purchase transaction for the purchase in response to the received purchase transaction details (details of the transaction, see [0042]).
Storry discloses receiving transaction details from a first merchant, receiving a transaction code from a second merchant, verifying the transaction code, initiating the transaction, and allocating an offer after conducting the transaction. Storry does not explicitly disclose generating a transaction code, but Adams does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the distributed offer marketing over network system of Storry with the transaction code generation of Adams because 1) a need exists for managing customer loyalty programs to be delightful experiences for the customer (see Storry [0004]); and 2) a need exists for improved systems for utilizing accounts with merchant applications for conducting electronic transactions (see Adams [0005]). Generating a transaction code will ensure that the transaction is legitimate.

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. Please see new mapping. Adams teaches generating a code (GUID) that is used for a single transaction (see [0062]); for example, coffee shop purchase (see [0034-0035]). 

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Bacastow et al. (US 2014/0200983) teaches generating a code for use at a second merchant.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
CPU  “Acronym for central processing unit. The computational and control unit of a computer. The CPU is the device that interprets and executes Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
processor See central processing unit, microprocessor.  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.